DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2022 has been entered. Claims 1, 3-12, and 14-20 are pending.

Response to Arguments
The objection to Claim 14 is withdrawn.

The remainder of Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive. 

Regarding Claim 1. Claim 1 is amended to read (in part):
a display panel configured to drive a frame of a first resolution at a first frame rate;  
a communication interface comprising circuitry configured to receive content; and 
a processor configured to: 
identify a frame rate of the received content, and based on: 
the frame rate of the received content being greater than the first frame rate; and
the received content being identified as an upscaled content, based on at least one of additional information of the received content or image analysis of the received content;
control the display panel to display content of a second resolution, lower than the first resolution, at a second frame rate, greater than the first frame rate.

Applicant states that Okamoto (US 2018/0158424) is deficient at least with respect to disclosing or suggesting, based on the frame rate of the received content being greater than the first frame rate and the received content being identified an upscaled content, based on at least one of additional information of the received content or image analysis of the received content; displaying content of a second resolution, lower than the first resolution, at a second frame rate, greater than the first frame rate, because Okamoto does not consider whether received content is identified as an upscaled content based on at least one of additional information of the received content or image analysis of the received content.
The Examiner respectfully disagrees with Applicant’s statement. Okamoto teaches “the received content” is image data received at receiving section (fig. 1 @21).
¶0056 teaches: The image generating section 11 determines whether an image is a first type or a second type of image and changes a resolution of the image in accordance with a result of the type determination and image generating section 11 also changes a frame rate in accordance with the resolution.
Upscaled content is construed as first type image data that has its resolution changed to 1920 x 1080 and its frame rate to 120 hz by image generating section 11 and second type image data that has its resolution changed to 3840 x 2160 and its frame rate to 60 hz by image generating section 11. The image analysis and generation of either first or second type image data is construed as image analysis. Since the first or second type image data is the received data after being transferred to receiving section 21, the image analysis performed by 11 is an image analysis performed on the received data. performed on the received data.
¶0057 teaches: first or second type image data is supplied to the image transferring section 12. The image transferring section 12 transfers the upscaled content to receiving section 21 (S3). The received content is upscaled first or second type image data. 
¶0028 and fig. 7 teaches first type image data is transferred via four transmission lanes to the receiving section 21 and second type image data is transferred via eight transmission lanes to the receiving section 21.
The received content is either the first or the second type image data generated by image generating section 11.  
 Based on the above analysis Okamoto teaches the amended limitations: 
the received content being identified as an upscaled content, based on at least one of additional information of the received content or image analysis of the received content.

Claim Objections
Claims 5 and 16 are objected to because of the following informalities:  The status of both claims should be Original vice Previously Presented.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2018/0158424) in view of Kim (US 2020/0258463)  All reference is to Okamoto unless indicated otherwise.

Regarding Claims 1 and 12 (Currently Amended), Okamoto teaches a display apparatus and a method for controlling a display apparatus, comprising:
a display panel [fig. 1 @30] configured [¶0036, “Until a time point t0, image data is transferred in the resolution of 4 k and at a frame rate of 60 Hz. The reading section 24 starts reading out image data from the frame memory 23 at the time point t0. At the time point t0, the display driver 20 is in an input mode of “4k-60 Hz” and in an output mode of “4k-60 Hz””] to drive [construed as the current output mode] a frame of a first resolution [fig. 2 @4K (3840×2160)] at a first frame rate [fig. 2 @60Hz]; the display panel [fig. 1 @30] comprising 
gate lines each connected to pixels in a row of the display panel and data lines each connected to pixels in a column of the display panel; [¶0033, “The display section 30 includes a plurality of pixels the number of which corresponds to a maximum resolution of the display device 1 …. The display section 30 includes 2160 columns of data signal lines (i.e., source signal lines) and 3840 rows of scanning signal lines (i.e., gate signal lines)”];
a communication interface comprising circuitry configured to receive content [fig. 1 @21]; and a processor [fig. 1 @20] configured to: 
identify a frame rate [fig. 2 @t3 (120 hz)] of the received content [¶0026, “The image generating section 11 supplies the image data to the image transferring section 12. Furthermore, the image generating section 11 determines an input mode, which indicates a resolution and a frame rate, and notifies the image transferring section 12 of information indicative of the resolution and the frame rate”], and
based [fig. 2 @t3 ¶0035,  “COMMAND” indicates a command which is given from the host 10 to the display driver 20 to switch the input mode”] on the frame rate [120 hz] of the received content [fig. 2 @t4 (120Hz), ¶0038, “Here, the period P2 is equal to or longer than 1/120 seconds. When (i) a resolution is switched from a first resolution to a second resolution and (ii) a frame rate is switched from a first frame rate to a second frame rate which is G (G>1) times the first frame rate] being greater than the first frame rate [60Hz]; and 
the received content [fig. 2 @t4 (B1 and B2)] being identified as an upscaled content [Upscaled content is construed as first type image data that has its resolution changed to 1920 x 1080 and its frame rate to 120 hz by image generating section 11 and second type image data that has its resolution changed to 3840 x 2160 and its frame rate to 60 hz by image generating section 11] based on at least one of additional information of the received content or image analysis [fig. 7 @S1] of the received content [the received content is the data analyzed in fig. 7 @S1];
control the display panel to display content of a second resolution [fig. 2 @t4, ¶0002 teaches (FHD) is (1920×1080 pixels)], lower than the first resolution [fig. 2 @t1 (4k), ¶0002 teaches 4K is 3840 x 2160], 
at a second frame rate [fig. 2 @t4 (120 Hz)], greater than the first frame rate [fig. 2 @t1 (60Hz)]
Okamoto does not teach control the display panel to display the content of the second resolution by concurrently driving two or more gate lines of the plurality of gate lines for displaying one pixel line in a frame of the content of the second resolution 
Kim teaches control a display panel to display the content of a second resolution [4k, construed as ½ the resolution resulting from sequentially driving all gate lines, ¶0064, “when the above intrinsic resolution is 8K and the timing signal as shown in FIG. 3 is adopted, the display device may display the picture at 8K resolution] 
by concurrently driving two or more gate lines [fig. 4 @G1/G2] of a plurality of gate lines [fig. 4 @G1-G4] for displaying one pixel line in a frame of the content of the second resolution [¶0067, “Accordingly, for the entire army substrate under the forward scan mode for example, every two successive rows of sub-pixels arranged in order from top to bottom may be switched on simultaneously, and every two sub-pixels which spread in these two rows and are located in one same column may receive the same data signal and so may display the same greyscale. As a result, the display device having the above-described gate drive circuit may display a resolution of one-half of the intrinsic resolution 8K, i.e., 4K”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of driving two gate lines concurrently when the display resolution can be reduced, as taught by Kim, into the display apparatus and method of operating the display apparatus taught by Okamoto, in order to reduce power consumed by the driving circuit (Kim: ¶0071, “As described above, the display device having the gate drive circuit would be able to convert its display resolution from the intrinsic resolution 8K to 4K or from 8K to 2K, by controlling the output signals of the system clock signal terminals. Thus, when the resolution of the picture to be displayed is lower than its intrinsic resolution, the display device can display the screen at a resolution of 4K or 2K so as to reduce the power consumption”).

Regarding Claims 3 (Previously Presented) and 14 (Currently Amended), Okamoto in view of Kim teaches the display apparatus of Claim 1 and the method of Claim 12, wherein 
the display comprises repeatedly [Kim: fig. 4 illustrates a frame which is repeatedly presented] displaying one pixel line of content [Kim: ¶0067] of the second resolution [Kim: 2K, construed as ½ the original resolution] by driving two or more adjacent gate lines [Kim: fig. 4 @G1/G2] of the plurality of gate lines [Kim: fig. 4 @G1-G4].

Regarding Claims 4 and 15 (Previously Presented), Okamoto in view of Kim teaches the display apparatus of Claim 1 and the method of Claim 12, wherein the display panel is configured to
display one frame [fig. 2 @A, ¶0038, “The reading section 24 starts reading out the image data A from the frame memory 23 at a time point t2, and the image data A is then displayed on the display section 30”] for a first time period [fig. 2 @t2-t5 (16.7ms)] corresponding to the first frame rate [60Hz], and wherein the processor is configured to control the display panel to 
display one frame of a content [fig. 2 @ B] of the second resolution [fig. 2 @FHD (1920x1080] for a second time period [fig. 2 @t6 until B is output (8.3.ms)], 
the second time period [8.3ms] being less than the first time period [16.7ms] and corresponding to the second frame rate [8.3ms corresponds to 120 Hz].

Regarding Claims 5 and 16 (Original), Okamoto in view of Kim teaches the display apparatus of Claim 1 and the method of Claim 12, wherein the processor is configured to 
adjust the received content [fig. 5 @B] to the second resolution [fig. 2 @(1920x1080] based on an equal value of a vertical resolution [construed as the value (2) relating first (2160) and second (1080) horizontal resolutions, using the equal value of 2, the first (3840) vertical resolution is changed to the second vertical resolution (1920)] of the display panel.

Regarding Claims 6 and 17 (Previously Presented), Okamoto in view of Kim teaches the display apparatus of Claim 5 and the method of Claim 16, wherein the processor is configured 
to adjust [factor of ½] a horizontal resolution [ fig. 5 @1080 columns of image B] of the received content based on a horizontal resolution of the display panel [fig. 4 @2160 columns of image A], and 
to adjust a vertical resolution of the received content [fig. 5 @1920 rows of image B] based on the equal value [factor of ½] of the vertical resolution [fig. 4 @3840 rows of image A] of the display panel.

Regarding Claims 7 and 18 (Previously Presented), Okamoto in view of Kim teaches the display apparatus of Claim 5 and the method of Claim 16, wherein the processor is configured 
to identify the equal value of the vertical resolution [1/2] of the display panel based [twice the frame rate corresponds to half the vertical resolution] on a frame rate of the received content [120 Hz] and the first frame rate [60 Hz].

Regarding Claims 8 and 19 (Original), Okamoto in view of Kim teaches the display apparatus of Claim 5 and the method of Claim 16, wherein 
the first frame rate [60Hz] is a maximum [the frame rate is constant therefore a maximum] frame rate [¶0036, “Until a time point t0, image data is transferred in the resolution of 4 k and at a frame rate of 60 Hz”], and wherein 
the vertical resolution of the display panel [4k (3840x2160), fig. 6 @3840 rows] is a number of pixels [3840 rows is equivalent to 3840 pixels arranged vertically] arranged in a vertical direction of a plurality of pixels of the display panel
Okamoto in view of Kim does not teach the first frame rate is the maximum frame rate which the display panel is capable of outputting
Before the application was filed one of ordinary skill in the art would understand that monitors are classified by their maximum resolution i.e. 8K, 4K, FHD, HD. One of ordinary skill in the art would also understand that to standardize display performance, the maximum frame rate which the display is capable of outputting the stated maximum resolution is the maximum frame rate the display is capable of outputting. Okamoto in [0033] teaches the maximum display resolution is 4K , and the 4K is output at 60 Hz, therefore it would be obvious to one of ordinary skill in the art before the application was filed that 60 Hz is the maximum frame rate which the display panel is capable of outputting.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Kim and Yang (US 2018/0006762).  All reference is to Okamoto unless indicated otherwise.

Regarding Claims 9 and 20 (Previously Presented), Okamoto in view of Kim teaches the display apparatus of Claim 1 and the method of Claim 12, wherein the processor is configured to: 
based on the received content being a first type [fig. 7 @S1 No], adjust resolution [fig. 7 @S4] the received content to the second resolution [fig. 7 @FHD (1920x1080)], and
based on the received content being a second type [fig. 7 @S1 Yes], 
control [fig. 7 @S2] the display panel to display the received content at the first frame rate [fig. 7 @S2 (60Hz)] without adjusting the resolution of the received content [fig. 7 @S2 transmits 4K content at a frame rate of 60 Hz which does not change the resolution of the content]
Okamoto in view of Kim does not teach the resolution of the content is 4K
Yang teaches a resolution of the content is 4K [¶0108, “… operations of the contents controller 210 are explained for an exemplary cases where the resolution of the original contents data CD is “4K” (4096×2160)”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate original image data with a resolution of 4K, as taught by Yang, into the display apparatus and method taught by Okamoto in view of Kim, in order to display static images at 4K without modifying the resolution of the original content.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Kim and Liang (US 2010/0033630). All reference is to Okamoto unless indicated otherwise.

Regarding Claim 10 (Previously Presented), Okamoto in view of Kim teaches the display apparatus of Claim 1, wherein the processor is configured to:
based on a frame rate of the received content [fig. 7 @S1 is NO] being identical to the first frame rate [fig. 2 @output 60 Hz],
increase the frame rate [fig. 2 @Output 120 Hz] of the received content, [fig. 7 @S4] and
reduce resolution of the frame-rate increased received content [fig. 7 @4K to FHD] to the second resolution [fig. 2 Output FHD and 120 Hz].
	Okamoto in view of Kim does not teach increasing the content frame rate by performing frame interpolation 
	Liang teaches increasing content frame rate by performing frame interpolation [fig. 1]
Before the application was filed it would have been obvious to one of ordinary skill in the art to use frame interpolation to increase the frame rate of source content from 60 Hz to 120 Hz, as taught by Liang into the display apparatus and method taught by Okamoto in view of Kim, in order to make effective use of the bandwidth and storage capacity available in a display apparatus while generating the interpolated frames (Jiang: ¶0006).

Regarding Claim 11 (Previously Presented), Okamoto in view of Kim teaches the display apparatus of Claim 1, wherein the processor is configured to, 
based on receiving a command [fig. 7 @S1 No] to set a higher frame rate [fig. 7 @S4 sets frame rate to 120 Hz] being input, 
reduce resolution of the received content to the second resolution [fig. 7 @S4 sets resolution at FHD]
Okamoto does not teach the received content frame rate is 60 Hz
Liang teaches a received content frame rate is 60 Hz [¶0002, “Frame rate conversion is required when a frame rate associated with source frames is different from the display frame rate of a display device. In general, there are several common source frame rates, such as 50/60 frames per second (i.e., 50/60 Hz) for video source, or 60 Hz with 24/30 frames per second for film source”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694